Citation Nr: 1730931	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-22 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a December 2014 decision, the Board reopened the previously denied claims of entitlement to service connection for a psychiatric disorder (also referred to as a personality disorder and a mental health condition) and posttraumatic stress disorder (PTSD).  Thereafter, the two issues were combined into a single claim of entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded this claim for further development.  

In an October 2016 decision, the Board remanded the appeal due to RO noncompliance with the December 2014 decision remand directives.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the appeal is required.  

In December 2016, the Board remanded this appeal to, inter alia, schedule a VA examination to determine the nature and etiology of the Veteran's mental health problems.  The VA examiner was explicitly asked to "consider and discuss the January 2015 private treatment record reflecting diagnoses of depression, generalized anxiety, and PTSD."  A VA examination was conducted in April 2017, and the examination report that followed did not discuss the January 2015 private treatment record.  Given this deficiency, there has not been substantial compliance with the Board's remand directives and an addendum opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998); see 38 C.F.R. § 4.2.

The addendum opinion should also consider any additional acquired psychiatric disorders that have been diagnosed by VA or private treatment providers.  A review of the record shows that the Veteran has prior diagnoses of bipolar disorder, anxiety disorder (characterized in a number of different ways, e.g., generalized anxiety disorder or unspecified anxiety disorder), panic disorder, and depressive disorder.  

The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (noting that evidence of a disability preceding the date of claim should be considered when determining whether a disability existed at the date of the claim).

With specific regard to PTSD, VA treatment records do not show a clinical diagnosis for this condition.  It was included by mistake in a number of treatment records, but the Veteran's physicians attempted to highlight and correct the error.  Compare February 2012 and March 2012 psychology group therapy notes (showing diagnosis of PTSD), with February 2012 addendum ("the correct diagnosis is bipolar disorder") and March 2012 addendum ("diagnosis is generalized anxiety disorder.  please disregard the PTSD diagnosis...").  The January 2015 private treatment record provides a diagnosis of PTSD; however, at this point, the Board reaches no determination as to whether the diagnosis is compliant with 38 C.F.R. §§ 3.304(f) and 4.125(a).

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain an addendum medical opinion concerning the nature and etiology of the Veteran's mental health problems.  If possible, the opinion should be authored by the psychologist who conducted the April 2017 VA examination.  The entire claims file must be reviewed by the examiner, to include a copy of this remand.

a) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994) (DSM-IV) criteria.  A review of the claims file shows that the Veteran has prior diagnoses of bipolar disorder, anxiety disorder (characterized in a number of different ways, e.g., generalized anxiety disorder or unspecified anxiety disorder), panic disorder, and depressive disorder.  The examiner should discuss the validity of these diagnoses (i.e., do they conform to DSM IV), and whether they represent distinct psychiatric disorders or are simply different descriptions of the same disorder by different examiners.  

b) The examiner is asked to specifically comment January 2015 private treatment record that showed diagnoses of generalized anxiety disorder, depression, and PTSD - to include discussion of the validity of that PTSD diagnosis.

c) The examiner is asked to indicate whether the Veteran's sub-clinical PTSD symptomatology, as noted in the April 2017 VA examination report, meets the DSM-IV criteria for bipolar disorder, anxiety disorder, panic disorder, or depressive disorder.

d) The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's previously diagnosed psychiatric disorders had their onset during, or are otherwise related to, his active service, to include (but not limited to) the military sexual trauma which the examiner found to be corroborated and the cause of the current PTSD-symptoms.

The examiner is advised that even if a disorder resolved during the appeal period, service connection may still be awarded if the diagnosis was made when the claim was filed or at any time while the appeal is pending.  McClain, 21 Vet. App. at 321.  

A complete rationale must be provided for all opinions expressed.  If a particular question cannot be answered without resulting to mere speculation, it should be explained why that is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




